DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-3, 12-18 and 27 are examined herein.
Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).

For example, claim 1 currently is written as follows:

    PNG
    media_image1.png
    156
    754
    media_image1.png
    Greyscale


The claim would comply with formatting requirements if it was written to reflect that the dietary fiber and sugar were not on the same line, for example:
total carbohydrates having weight percentage in the range of about 78-82 % in said flour, wherein said total carbohydrates comprise:
sugars having weight percentage in the range of about 3-11 % of said flour; and 

soluble fiber having weight percentage in the range of about 3-6 % of said flour, and 
insoluble dietary fiber having weight percentage in the range of about 8 to 12 % in said flour.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 27 and all claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites: “A jackfruit flour consisting of jackfruit fruit, seeds and strands from mature unripe jackfruits, wherein the flour comprises” which makes the claim unclear as to if the composition is closed to the ingredients listed or open to the ingredients listed because both the limiting phrase “consisting of” and the broad term “comprising” are used to describe the product claimed, which makes the meets and bounds of the claim unclear.


Claims 1 and 27 recite “mature unripe jackfruit” which is contradictory and therefore confusing as to what is required.  By definition, a mature fruit is one that 
has completed natural growth and development and therefore is ripe, which is completely the opposite of unripe, therefore the claim is indefinite with regards to the state/phase of development the jackfruit is in. 
With regard to the prior art, the term/phrase "mature unripe jackfruit" encompasses a jackfruit at any stage of development.

Claim 27 requires a step of “obtaining a mature unripe jackfruit, wherein said jackfruit soluble fiber weight percentage in the combination of jackfruit fruits, seeds and strands is in the range of about 3-6%” then requires: “isolating the combination of jackfruit fruits, seeds and strands from said jackfruit”.
It is unclear as to how because a critical element is missing, such as how a jackfruit having 3-6 wt% of soluble fiber is obtained before said fiber is isolated, because one would have to isolate the amount of soluble fiber in a fruit before it could obtain such a thing. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over J365 in view of Livestrong, IW. PG, Labarbera, USDA, Orenstein, Legnini and NP.
J365: Jackfruit 365TM: JackfruitTM story: published online at least by 10/26/2013 at: https://web.archive.org/web/20131026203929/http://www.jackfruit365.com/JackFruit365-Story.html


Livestrong: Spelt Flour or Whole Wheat to Lose Weight?; published online at least by 7/06/2011 at: https://web.archive.org/web/20110706101359/https://www.livestrong.com/article/474250-spelt-flour-or-whole-wheat-to-lose-weight/

PG: Poliquin Group: Ten Amazing Benefits of Eating Fat; copyright 2013.

IW: ImmuneWeb: Nutritional Values of Grains & Flours; published online at least by June 23, 2013 at: https://web.archive.org/web/20130623113826/http://www.immuneweb.org/lowcarb/food/grains.html

Labarbera: Understanding the Health Benefits Of The Protein Group; published online at least by July 28, 2014 at:
https://web.archive.org/web/20140728112121/http://www.nourishinteractive.com/healthy-living/free-nutrition-articles/117-health-benefits-protein


USDA: Dietary Guidelines for Americans 2005; published online at least by April 24, 2005 at: https://web.archive.org/web/20050424021036/https://health.gov/dietaryguidelines/dga2005/document/html/chapter7.htm

Orenstein: How Fiber Helps Ease Constipation; published online at least by Feb. 15, 2014 at: https://web.archive.org/web/20140215021511/https://www.everydayhealth.com/digestive-health/fiber-and-constipation.aspx


Legnini: WO2004/084636 published Oct. 07, 2004
NP: Northern Pulse: Dry peas, lentils, chickpeas; published online at least by March 27, 2014 at: https://web.archive.org/web/20140327131939/https://northernpulse.com/uploads/resources/661/pulse-flour-brochure.pdf 


Independent claim 1
J365 teaches about a freeze dried jackfruit product that is available in a powdered (i.e. flour) form.   Since a jackfruit comprises: jackfruit fruits, jackfruit seeds and jackfruit strands the teaching of a freeze dried powdered jackfruit includes them.
As for the claimed nutrition of the powdered jackfruit, it would be reasonable to expect that a similar powdered (i.e. flour) composition made from a similar fruit, jackfruit, has similar nutrition, including: 
0.3 to1.5 wt% total fats in said flour, comprising no detectable levels of saturated fats; 
7 to 9 wt% protein in said flour;
78 to 82 wt% total carbohydrates in the flour as a whole, comprising:
about 12 to16 wt% dietary fiber of said flour, comprising:
	3 to 6 wt% soluble fiber of said flour, 
	8 to 12 wt% insoluble dietary fiber of said flour; and
3 to 11 wt% sugars.
Therefore, absent a showing of criticality, the nutrition provided by the jackfruit would have been obvious.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making powdered jackfruit, as J365, to include its nutritional contents, as claimed, because it would be reasonable to expect that a similar powdered (i.e. flour) composition made from a similar fruit, jackfruit, has similar nutrition.

In the alternative, although J365 does not discuss the nutritional value in the flour, the art shows that such nutritional values are known for use in flour:

Saturated fats
Livestrong also teaches about flour and that it is known to have no saturated fats (see the fat section).

Total fats
IW also teaches about flour and provides that it is known to have from 0.02 to 30.17 wt% fat, which encompasses the claim of 0.3 to 60.75 wt% total fats, as claimed (see the fat column). 
Further, PG provides benefits to consuming fats, such as: better body composition, more muscle, easier fat loss, better reproductive health, reduce cancer, better brain/mood functions, stronger bones, stronger immune, better skin and eye health (see short article).



Protein
IW also teaches about flour and that it is known to have from 0.26 to 16.89 wt% protein, which encompasses 7 to 75.16 wt% protein, as claimed (see the protein column).
Further, Labarbera provides benefits to consuming protein, such as building new muscles, cartilage, skin and blood; making hormones, enzyme and many other necessary cells; and replacing cells and tissue (see short article).

Carbohydrates
IW also teaches about flour and that it is known to have ranges of total carbohydrates of 13.79 to 91.27 wt%, which encompasses the claim of 78 to 82 wt% total carbohydrates (see the total carbohydrate column).
Further, the USDA teaches that sugars and starches (i.e. carbohydrates) provide benefits to the body by supplying energy in the form of glucose, which is the only energy source for red blood cells and is the preferred energy source for the brain, central nervous system, placenta, and fetus (see the 1st para.).

Dietary fiber
IW also teaches about flour and that it is known to have ranges of fiber (i.e. dietary fiber) of 0.6 to 39.8 wt%, which encompasses the claim of about 12 to16 wt% dietary fiber (see the fiber column).


Further, Orenstein teaches that the use of fiber, soluble and insoluble, is beneficial for treating and preventing constipation (see Constipation and Fiber: A Match Made in Heaven section).

Soluble fiber/ Insoluble fiber
Legnini also teaches about flour and that it is known to have ranges for soluble and insoluble fiber of 10 to 20 wt%, wherein at least 50 wt% therein is soluble fiber, meaning there is at least 5 to 10 wt% soluble fiber and 5 to 10 wt% insoluble fiber, which encompasses the claim of 3 to 6 wt% soluble fiber, and 8 to 12 wt% insoluble dietary fiber (see ln. 8+ of pg. 1, and ln. 13 of pg. 3).
Further, as discussed above, Orenstein teaches that the use of fiber, soluble and insoluble, is beneficial for treating and preventing constipation (see Constipation and Fiber: A Match Made in Heaven section).

Sugar
NP also teaches about flour and that it is known to have sugar in an amount of 8 wt% which encompasses the claim of 3 to 11 wt% sugar (see Dry Pea Flour Analysis section).
Further, as discussed above, the USDA teaches that sugars and starches (i.e. carbohydrates) provide benefits to the body by supplying energy in the form of glucose, which is the only energy source for red blood cells and is the preferred energy source for the brain, central nervous system, placenta, and fetus.

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify flour, as J365, to include the specifically claimed nutritional values for flour, because the combination of Livestrong, IW, PG, Labarbera, USDA, Orenstein, Legnini and NP illustrates that the art finds encompassing values of this nutrition to be suitable for similar intended uses (see MPEP 2144.07), and further shows that it was known for such a thing to have been done; including flour and further provides benefits to the use of each and every nutritional component.

Dependent claims
As for claims 16 and 17, it would be reasonable for one of skill to expect that a similar product has similar intended uses, including: for use as a meat additive, or meat substitute, as in claim 16; and for use as a flour additive, or flour substitute, as in claim 17.  

As for claim 18, it would be reasonable for one of skill to expect that a similar product has similar intended uses, including: for use as a flour additive, or flour substitute, wherein said flour is obtained from the group consisting of wheat, barley, rye, rice, millet, oat, acorn, amaranth, banana, buckwheat, cassava, chestnut, chickpea, coconut, maize, cornstarch, flax, plea, potato, sorghum, tapioca, teff, and combinations thereof.



In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over J365 in view of Livestrong, IW, PG, Labarbera, USDA, Orenstein, Legnini and NP, as applied to claims 1 and 16-19 above, further in view of Baerwald (3,445,247).
As for claim 2, the modified teaching does not discuss the particle size of the freeze dried powdered food (i.e. flour).
Baerwald also teaches methods of making freeze dried powdered foods (Fig. 1), and further provides that they are milled to a size of 20 to 100 mesh (ref. clm. 1(b)). Such a teaching imparts that the food has a particle size of 150 to 850 microns, which encompasses the claimed particle size of about 200 to 1000 µm, as claimed.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making frozen then powdered foods, as the modified teaching of J365, to include the particle size of about 200 to 1000 µm, as claimed, because Baerwald illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making frozen then powdered foods (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

As for claim 3, the modified teaching, in Baerwald, provides that it is known to provide a moisture content of 1 to 8 wt% (2, 3+) and zero (3, 5+) when making freeze dried powdered foods, which encompasses the claim of moisture content in the range of about less than about 8 %.  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over J365 in view of Livestrong, IW, PG, Labarbera, USDA, Orenstein, Legnini, NP and Andrews.
Andrews: How to Use Fruit Powder As Flour; published online at least by Oct. 20, 2014 at: https://web.archive.org/web/20141020064904/https://healthyeating.sfgate.com/use-fruit-powder-flour-11227.html

All references relied on for the rejection of claim 1, are incorporated herein.
As for claim 12, the modified teaching does not discuss the use of another flour or a quantity thereof.
Andrews also teaches about using flour and provides that when using fruit flour, as J365, they are used in amounts of 25 wt% of the other flours used.  Such a teaching provides the use of other flours with the fruit flour discussed above, which encompasses the claim of flour to fruit flour w/w ratio is in the range of 9:1-1:99.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making flour, as the modified teaching above, to include a flour to fruit flour, as claimed, because Andrews illustrates that the art finds such a combination to be suitable for similar intended uses, including making flour (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

As for claim 13, the modified teaching, in Andrews provides that the amount of fruit flour in said composition encompasses a range of about 10-99 wt%.  

As for claim 14, the modified teaching, in Andrews, provides the other flour is obtained from wheat, as claimed.

As for claim 15, since the ingredients claimed are optional, for the sake of examination they are not selected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over J365 in view of Livestrong, IW. PG, Labarbera, USDA, Orenstein, Legnini, NP, and Slimak (5,234,706).
All references as applied to the rejection of claims 1, and 16-18 above are incorporated herein.
As for claim 27, all of the components of the claimed jackfruit flour are provided in the modified teaching above.

As for the process steps, in this product by process claim, the limitation that distinguishes over the products taught above, are toward the particle size of the flour made, being in the range of about 200 to 1,000 µm.
Although particle size adjustments are long and commonly known in the art of making fruit powders, the modified teaching above, does not discuss the particle size of the jackfruit flour made, such as about 200 to 1000 µm, as claimed.
Slimak also teaches methods of making flours from seeds and starchy fruit (ab.), like jack fruit (ab., ref. clm. 1) (i.e. jackfruit seeds, jackfruit fruit (i.e. stands and pulp), i.e. whole jackfruit) and further provides that the particle size of the flour is 0.015 inch or less (ref. clm. 1), which converts to 381 µm, and encompasses the claimed range of about 200 to 1,000 µm.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fruit flours, as the modified teaching above, to include the claimed particle size, about 200 to 1000 µm, because Slimak illustrates that the art finds encompassing particles sizes to be preferred, and therefore suitable for similar intended uses, including methods of making fruit flours (see MPEP 2144.07).
 
Response to Arguments
It is asserted, that the Examiner has rejected claim 1, and claims dependent therefrom, under 35 USC 112 as allegedly being indefinite. The Examiner alleges that 

Without necessarily agreeing with the Examiner, but in an effort to advance prosecution, the Applicant herewith submits a revised claim set in which claim 1, amended so that a person of skill in the art would understand that sugars are considered to be categorized as part of the total carbohydrates in the composition of claim 1. Applicant respectfully requests reconsideration and withdrawal of the rejection of the claims under 35 USC 112. 
In response, Applicant’s timely response is appreciated, and said amendment overcomes the previous 35 USC 112 issues, however, new issues are presented, therefore please see the new rejections above.

It is asserted, that the Examiner has rejected claims 1 and 16-18 under 35 USC 103 as allegedly being obvious over J365 in view of Livestrong, 1W, PG, Labarbera, USDA, Orenstein, Legnini and NP. The Examiner alleges that J365 teaches a freeze dried jackfruit product that is available in powdered (flour) form. The Examiner further alleges that as jackfruit comprises fruits, seeds and strands, the teaching of J365 includes them. The Examiner further alleges that the freeze dried jackfruit product has the same nutritional value as the composition of claim 1. 
The Examiner asserts that the applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, and that there is no specific 
Applicant respectfully disagrees with the Examiner's position for at least the following reasons. 
According to the U.S. Supreme Court ruling in Graham v. John Deere, 383 U.S. 1 (1960), in making a case for obviousness, the Examiner must 1) determine the scope and content of the prior art; 2) ascertain the differences between the prior art and the claims at issue; 3) resolve the level of ordinary skill in the pertinent art; and 4) evaluate evidence of secondary considerations. These principles have been reconfirmed by the Supreme Court in KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). 
-9- Response to Final Office Action dated June 10, 2020 	In KSR Int'l Co., the US Supreme Court restated the requirements for a finding of obviousness. Encouraging the application of common knowledge and common sense, the Court took care to guard against hindsight bias and expost reasoning and to distinguish the predictable from the unpredictable arts ("If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability." [Emphasis added]). Based on the combination of references set forth by the Examiner, Applicants assert that the rejection of the claims under § 103 could only have been made with hindsight bias and expost reasoning. 
When applying 35 U.S.C. § 103, the following tenets of patent law must be followed: 1) the claimed invention must be considered as a whole; 2) the references must be considered as a whole; 3) the references must be viewed without the benefit of impermissible hindsight vision afforded by the claimed invention; and 4) reasonable 

In response, the claimed invention was considered as a whole; the references were considered as a whole; the references were viewed without the benefit of impermissible hindsight vision afforded by the claimed invention; and a reasonable expectation of success was the standard with which obviousness was determined,
For example, the 35 USC 112 rejections indicate that the claimed invention was considered as a whole, as does the rejection which discusses every single claimed limitation.  Then rejection was clear about what J365, the primary teaching, provides, and what it does not discuss.  Secondary references are combination to show that not taught limitations were known in the art as being suitable for similar intended uses, and that that there were known benefits to such use. Finally, reasoning was applied for obviousness, including that the applied teachings also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and that there were benefits to the use of each and every nutritional component.
Therefore the above argument is not persuasive.

It is asserted, that without necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution the applicant has amended claim 1 to recite a jackfruit flour consisting of jackfruit fruit, seeds and strands from mature unripe jackfruits, wherein the flour comprises…Atty Docket No. 206199-0003-OOUS 


    PNG
    media_image2.png
    662
    706
    media_image2.png
    Greyscale

C D The jackfruit consists of: seeds (D), core, bulb (C), latex, rags, arils, and outer rind (A). 
Accordingly, the present invention specifically chooses only three components of the many present in the jackfruit for arriving at the jackfruit flour. 
The three components are: (a) jackfruit fruits (bulb/flesh without seeds); (b) jackfruit seeds; and (c) jackfruit strands/rags. The jackfruit fruits are the bulb/flesh after removing the seeds which is most commonly consumed by the - 11 - 
Response to Final Office Action dated June 10, 2020U.S. Patent Application No. 15/768,629Atty Docket No. 206199-0003-OOUSconsumers. The jackfruit strands/rags are present in between the bulbs and is often not consumed by the consumers as such. The term "rags" and "strands" with respect to j ackfruit are used interchangeably to refer to the undeveloped perianth (Cus ://jeikipediarg/kiL dkrui). 
	In response that claim does not definitively set forth that the flour made consists only of the ingredients claimed, as discussed in the 35 USC 112 rejections above, therefore the argument above is not persuasive.

It is asserted, that Applicant submits that the invention categorically shows the importance of selecting the combination of fruits, seeds, and strands/rags for arriving at the flour. The fruits provide the required taste that is appreciated by the consumers, the seeds provide the protein component, and the strands/rags provide the pectin (soluble fibre) which provides adequate binding properties that is required for a flour. 
Applicant submits that the present invention is specifically directed to and teaches mature unripe jackfruit as the starting material for obtaining the claimed jackfruit flour or fortified flour composition preparation comprising a combination of jackfruit fruits, seeds and strands, for higher pectin content (a kind of soluble fibre), which is an important factor in preparation of flour due to its binding properties during food preparation, since it is higher in the mature unripe jackfruit and contributes to the better binding property of the claimed jackfruit flour. The naturally occurring mature unripe jackfruit, which ripens within a matter of hours, are sourced such that they fall within the soluble fibre and sugar value range due to selection and use at unripen stage but, are already on a fast ripening mode. Further, as noted in paragraph [00187] of the as-filed specification, as 
The claimed jackfruit flour has a higher content of total dietary fibre, including both soluble and insoluble fibre, less sugars, less carbohydrates, and more protein as compared to flour comprising either jackfruit fruits, seeds, strands, rind, and core or flour comprising just jackfruit fruits alone using freeze drying procedure (refer Tables 1, 2 and 3 of the as-filed specification of the instant Application). Therefore, the specific combination of fruits, seeds, and strands establishes a co-operative and co-action relationship between the ingredients chosen for preparing the jackfruit flour. 
In response, the discuss above and the Specification sections noted do not establish or provide evidence of an unexpected result of - 12 -a co-operative and co-action relationship between the ingredients chosen for preparing the jackfruit flour.  For a co-action or cooperative relationship to distinguish over in re Levin, a physical or chemical reaction between at least two ingredients produces a new, unexpected and useful function within the claimed formula.  In this case, Applicant merely points to properties of single elements inherent to the jackfruit, which does not rise to the level of showing such an unexpected result.

It is asserted, that applicant wishes to submit that the roles of lower amounts of calories and carbohydrates and a higher amount of dietary fibers to improve glycemic 
In response, since this remark is toward the effect of the method of administering/using the jackfruit flour, therefore Applicant may want to submit claims toward a method of administering the claimed jackfruit flour to a person with Type 2 diabetes, for the result they understand it achieves.

It is asserted, that Applicant further submits that the selection of rags provides better binding due to high pectin content and provides better yield since it is present at a higher quantity per jackfruit. Also, the rags lead to higher soluble fibre content along 
Applicant herewith encloses the glycemic study of the jackfruit flour prepared from only the j ackfruit fruits without any other component of the j ackfruit. Further, the Applicant also encloses the abstract of a manuscript under publication as a supporting evidence of the benefits in terms of glucose lowering effects accorded by the jackfruit flour of the claimed - 13 - Response to Final Office Action dated June 10, 2020U.S. Patent Application No. 15/768,629Atty Docket No. 206199-0003-OOUSinvention (i.e. flour prepared from a combination of jackfruits fruits, jackfruit seeds, and j ackfruit rags/strands). 
It is asserted, that the instant invention discloses the jackfruit flour which is specifically made from mature unripe jackfruits. Such mature unripe jackfruits are selected for their higher pectin content (a kind of soluble fibre), which is an important factor in preparation of flour due to its binding properties during food preparation, since it is higher in the mature unripe jackfruit and contributes to the better binding property of the claimed jackfruit flour. The mature unripe j ackfruit, which ripens within a matter of hours, are sourced such that they fall within the soluble fibre (3-6%) and sugar value (3-
In response, the term mature unripe is a contradiction that makes the claim indefinite and therefore does not distinguish over the rejection above. Therefore this is not persuasive.

It is asserted, that the claimed jackfruit flour having the specific recited nutritional profile can only be obtained if the jackfruit flour is prepared from the combination of jackfruit fruits, jackfruit seeds, and jackfruit strands/rags. The Table 2 of the as-filed specification (reproduced below) clearly depicts the difference in the nutritional profile of the jackfruit flour obtained by the combination of jackfruit fruits, jackfruit seeds, and jackfruit strands/rags and that prepared by the combination of jackfruit fruits, jackfruit seeds, jackfruit strands/rags, jackfruit rind, and jackfruit core. 
In response, the claims are not closed to jackfruit flour consisting of only the g the specific claimed nutritional profile, therefore this is not persuasive.

TAI3LE 2 

    PNG
    media_image3.png
    193
    540
    media_image3.png
    Greyscale
 
TIIABLE 3 

    PNG
    media_image4.png
    134
    306
    media_image4.png
    Greyscale
 
It is asserted, that the Table 3 of the as-filed specification shows the nutritional profile of the jackfruit flour prepared from jackfruit fruits alone without adding any other component of jackfruit. 
- 14 - 	In response, the claims do not recite a jackfruit flour with the specific nutritional profile of Table 3, therefore this is not persuasive.

It is asserted, that Applicant would like to draw the attention of the Examiner specifically on the amount of carbohydrates that the claimed jackfruit flour possesses. As per the pending claim 1, the jackfruit flour should have carbohydrates only in the range of 78-82%. The Applicant submits that the carbohydrates content has been kept in a narrow range of 78- 82% to ensure that the flour provides the desired result of reducing the glycemic load once consumed by a subject. Referring to Table 2, the carbohydrate content of the jackfruit flour obtained by the combination of jackfruit fruits, jackfruit seeds, jackfruit strands/rags, jackfruit rind, and jackfruit core has a carbohydrate content of 84.5%. 
Further, referring to Table 3, the jackfruit flour obtained from using only jackfruit fruits has a carbohydrate content of 91%. The Applicant submits that in both the above- mentioned cases, the carbohydrate range is not in accordance with the claimed range as recited in the claim 1. Therefore, the jackfruit flour satisfying the weight percentages of all the nutritional components as recited in claim 1 cannot be obtained by simply using any part or a combination of all the parts of a jackfruit, hence, the instant Application is inventive over the cited documents. 
In response, the claims do not recite a jackfruit flour with the specific nutritional profile of Table 2 or 3.  Further the claims do not even limit the amount of carbohydrates or the type, merely identify what must be present. Further amounts are not excluded by the claim.  Further, a carbohydrate, unless claimed and supported to have a specific unique structure does not distinguish over a carbohydrate from any other source, unless claims.  An example of such a limited claim, would be:
A jackfruit flour, consisting of:
jackfruit fruit, 
jackfruit seeds; and 
jackfruit strands;
wherein the jackfruit flour consist of the following nutritional values: 
about 0.3-1.5 w/w% lipids only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof; wherein said fats do not comprise detectable levels of saturated fats; 
about 7-9 w/w% protein only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof; 
about 78-82 w/w% of carbohydrates only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof, consisting of:
about 12-16 w/w% dietary fiber only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof, consisting of: 
about 3 to 6 w/w% soluble fiber only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof;
about 8 to 12 w/w% insoluble fiber only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof;
about 3-11 w/w% of sugar only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof; and
other carbohydrates, only from the jackfruit fruit, the jackfruit seeds, the jackfruit strands or combinations thereof; and
vitamins;
minerals; and
other micronutrients.

Such a limited claims is argued (absent the vitamins and mineral, which much be present) however not presented, therefore this argument is not persuasive.

It is asserted, that the for the surprising and unexpected results - The Applicant would like to submit that the jackfruit flour as per the instant Application has progressed for advanced clinical studies. Also, the American Diabetes Association Journal has published the abstract of the study carried out with the jackfruit flour of the instant Application. The study is entitled as "A Randomized, Double-Blind, Placebo-Controlled Study to Evaluate the Glucose-Lowering Effect of Green Jackfruit Flour in Type 2 Diabetes Mellitus Patients" and the abstract was published in June, 2020, and is provided herewith as Exhibit A. The study indicates a significant decrease in TM Green Jackfruit flour meal (jackfruit flour as per the present invention), suggesting a therapeutic potential of Green Jackfruit flour meal in improving glycemic control in T2DM. 
Therefore, the Applicant would like to submit that the unexpected significant therapeutic potential as observed would not have been achieved by using any jackfruit flour having any other nutritional profile apart from the one recited in claim. Hence, owing to the unique advantages provided by the jackfruit flour as per the instant Application, the study has been accepted by a leading authority in publishing diabetes-related studies. 
	In response, the bodily effect of the administration of a food is not a showing of unexpected results of a unique reaction or co-action that occurs within the food composition itself. 
A proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

It is asserted, that the claimed jackfruit must be prepared by using the combination of jackfruit fruits, jackfruit seeds, and jackfruit strands/rags. 
Hence, in view of the document J365, and combining the teachings of the other documents mentioned in the final office action, it would not have been obvious for a person skilled in the art to arrive at the jackfruit flour of the instant Application which is prepared only from the combination of jackfruits fruits, jackfruit seeds, and jackfruit strands/rags and does not have any other component, neither from the jackfruit nor from any other grain or fruits. The enhanced anti-glycemic effect of the jackfruit flour of the present invention is a testimony to the inventiveness of the present invention. 



It is asserted, that a person of skill in the art, armed with the disclosure of J365 would understand that the reference to jackfruit would refer to jackfruit fruits, the portion of the jackfruit commonly used for preparation of food products. Applicant submits that in the - 16 - Response to Final Office Action dated June 10, 2020U.S. Patent Application No. 15/768,629Atty Docket No. 206199-0003-OOUSabsence of specific teaching that the composition comprises portions of the jackfruit that are not commonly included in food products, a person of skill in the art would understand that the freeze dried jackfruit product of J365 is jackfruit fruits which are commonly consumed. Therefore, a person of skill in the art would not directly arrive at a jackfruit flour comprising jackfruit fruits, seeds and strands beginning with the disclosure of J365. Further, even if a jackfruit flour is prepared by combining all the components of a j ackfruit (fruits, seeds, strands, core, and rind), Table 2 (from as-filed specification) as shown above, the flour obtained is not desirable in terms of the nutritional profile, and thus would not fulfil the intended purpose of showing an anti- glycemic effect while satisfying the required sensorial features. Hence, the Applicant reiterates that the document J365 would not directly motivate a person skilled in the art to arrive at the jackfruit flour of the claimed invention. Applicant submits that none of Livestrong, IW, PG, Labarbera, USDA, Orenstein, Legnini and NP cure the deficiencies of J365 as none of Livestrong, IW, PG, Labarbera, USDA, Orenstein, Legnini and NP teach or suggest that jackfruit seeds or strands are incorporated into a jackfruit flour 
In response, Applicants opinion about the J365 reference is appreciated, however, no evidence has been submitted to support such an assertion, therefore said argument is not persuasive.

NOTE: Applicant continues to argue, in written response and in Office interviews, that they have a product with limited ingredients, however, they have yet to present such a claim to the office for examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793